Citation Nr: 0023299	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from May 1954 to November 
1957, and from August 1958 to May 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for bilateral 
hearing loss disability.  The Board notes that, by letter 
dated August 1999, the appellant withdrew his request for a 
hearing before a Member of the Travel Board.


REMAND

The appellant contends that he has a current bilateral 
hearing loss disability which stems from his in- service 
exposure to acoustic trauma.  On his January 1998 application 
for service connection, he indicated that his clinical 
records from the VA Medical Center in (VAMC) Atlanta, 
Georgia, were relevant to his service connection claim.   The 
Board is of the opinion that the RO should contact the 
appellant to clarify his dates of VA treatment.  Thereafter, 
the RO should obtain his VA clinical records and readjudicate 
the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
treatment records are deemed to be within the constructive 
possession of VA although not within the claims folder).  See 
also VBA Letter 20-99-60.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant to clarify 
his dates of VA treatment and proceed to associate 
his VA clinical records, both inpatient and 
outpatient, with the claims folder.  In the event 
the appellant does not respond to the RO's request 
for information, the RO should, at the very least, 
request records of the appellant's VA treatment at 
the VAMC in Atlanta, Georgia from the date of 
claim.  All attempts to obtain records which are 
ultimately not obtained should be explained and 
documented.

2.  The appellant is hereby advised of his right 
to present any additional evidence or argument 
while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

3.  After completion of the above- referenced 
development, the RO should readjudicate the claim 
for service connection for bilateral hearing loss 
disability with consideration given to all the 
evidence of record, to include any additional 
evidence obtained by the RO pursuant to this 
remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	(CONTINUED ON NEXT PAGE)



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




